Case 2:19-mj-30456-DUTY ECF No.1 filed 08/29/19 PagelD.1 Page 1of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
NO. 19-mj-30456
V.

JASON BROWN,
aka “User 3”

Defendant.
/

 

GOVERNMENT'S PETITION
FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF

Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the
United States of America hereby petitions the Court for an amended order
transferring defendant Jason Brown to answer to charges pending in another
federal district, and states:

1. Onor about August 29, 2019, defendant was arrested in the Eastern’

District of Michigan in connection with a federal arrest warrant issued in the

United States District Court of the Southern District of Texas based on a

 
Case 2:19-mj-30456-DUTY ECF No.1 filed 08/29/19 PagelD.2 Page 2 of 2

Complaint. Defendant is charged in that district with 18 U.S. Code § 2252A(2)(a)
and (b)(1) —Conspiracy to Receive and Distribute Child Pornography.

2. Rule 5 requires this Court to determine whether defendant is the
person named in the arrest warrant described in Paragraph One above. See Fed.
R. Crim. P. 5(c)(3)(D)(ii).

WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Respectfully submitted,

Matthew Schneider
United States Attorney

CA ‘loo (fer)

April Russo

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

April Russo@usdoj.gov

(313) 226-9129

Date: 8-29-14

 
